Case: 14-3203    Document: 7      Page: 1    Filed: 10/22/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                KENDRA S. VANDERLEE,
                     Petitioner,

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                        2014-3203
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0353-06-0658-I-2.
                ______________________

                      ON MOTION
                  ______________________

                        ORDER
    The United States Postal Service (“USPS”) moves to
reform the official caption to name the Merit Systems
Protection Board (“Board”) as the respondent, and for an
extension of time for the Board to file its response brief 21
days from the date of disposition of this motion.
    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board’s decision con-
cerns the procedure or jurisdiction of the Board. The
Case: 14-3203        Document: 7    Page: 2    Filed: 10/22/2014



2                                  VANDERLEE   v. MSPB



employing agency is designated as the respondent when the
Board reaches the merits of the underlying case. Here, the
Board dismissed Kendra S. VanderLee’s petition for lack of
jurisdiction. Thus, the Board is the proper respondent in
this petition for review.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The motion to reform the caption is granted. The
revised official caption is reflected above.
     (2) The motion for an extension of time to file the re-
sponse brief is granted to the extent that the Board
should calculate the due date for its brief from the date of
filing of this order.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


s21